THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            The State, Respondent,

            v.

            Herbie Val Singleton, Jr., Appellant.

            Appellate Case No. 2016-002079



                       Appeal From Charleston County
                  Benjamin H. Culbertson, Circuit Court Judge


                             Opinion No. 5722
                  Heard November 7, 2018 – Filed May 6, 2020


                                  AFFIRMED


            Appellate Defender Kathrine Haggard Hudgins, of
            Columbia, for Appellant.

            Attorney General Alan McCrory Wilson and Vann Henry
            Gunter, Jr., both of Columbia; and Solicitor Scarlett
            Anne Wilson, of Charleston; all for Respondent.


MCDONALD, J: Herbie V. Singleton, Jr., appeals his conviction for obstruction
of justice, arguing the circuit court erred in denying his motion for a directed
verdict after the State failed to present any direct evidence or substantial
circumstantial evidence that Singleton prevented, hindered, impeded, or obstructed
the administration of justice. We affirm.
Facts and Procedural History

In October 2014, Dontaviha Patterson received a laptop and other electronics from
his friend Bubba. Patterson and Lamont Gregg—who knew each other through
Singleton—decided to pawn the laptop and split the money; Patterson's mother
drove them to the pawn shop.

On November 19, 2014, Gregg was arrested for pawning a stolen laptop and
charged with obtaining goods by false pretenses. When questioned by Sergeant
Dan English of the Charleston Police Department (CPD), Gregg stated Patterson
gave him the laptop to pawn because Patterson was too young to pawn it himself.
Patterson saw Gregg several times after Gregg was released from jail. During one
of these encounters, Gregg, who was with Singleton at the time, threatened to "lay
[Patterson] out" the next time he saw him.

Later that November, Patterson and Singleton began exchanging heated messages
on Facebook, some of which were threatening. On the morning of December 18,
2014, Patterson told Singleton where he was because he heard Singleton was
looking for him. When Singleton responded, he told Patterson that Gregg had been
messaging Patterson from Singleton's account.

On the afternoon of December 18th, Singleton was driving Kevin Corley and
Elijah Green to play basketball when Gregg flagged down the car. Gregg asked
Singleton to drive him to Acacia Street to see Patterson. As Singleton approached
Patterson's house, Gregg fired a revolver out of the car window towards Patterson,
who was sitting outside with his girlfriend. One of the bullets struck and injured
Patterson.

Patterson's mother recognized the car as Singleton's and informed the police;
Singleton was arrested shortly thereafter. Although Singleton initially denied any
involvement in the incident, he eventually admitted to driving the car from which
the shots were fired. During his police interview with CPD Detectives Thomas
Bailey and Paul Krasowski, Singleton identified three passengers—Corley in the
front passenger seat and Green in the rear passenger seat. As to the third person in
the car, Singleton falsely identified Antonio Barrett, who had no involvement with
the incident, as the shooter.1 When asked about Gregg,2 Singleton referred to
Gregg as his "homeboy" but neither identified him as a passenger in his car nor as
the shooter.

On December 19, 2014, CPD arrested Barrett and charged him with attempted
murder. In describing the decision to arrest Barrett—which was based solely on
Singleton's interview—Detective Krasowki explained that although Singleton lied
in the early stages of his interview,

               [H]is statement evolved to the point where he was
               relaying information that we were able to corroborate
               through other witnesses. When he identified Elijah
               Green and Kevin Corley, that was consistent with the
               other information that we got at the time. So, it was
               suggesting that he was—there was credibility to the
               statement. He also stated that he did drive by and he
               drove by with the driver's side facing the, the incident
               location, the house of [Patterson]. So, everything was
               jiving. So, when he went on to describe this—this fourth
               person, which turned out to be the shooter, there was no
               reason not to believe him at that point when he did
               provide all that other corroborating information.

On December 23, 2014, Barrett's mother's fiancé called CPD to report that a
neighbor could provide an alibi for Barrett. Detective Bailey asked for the
individual to come to the station to provide a formal statement, but no one did so.
Barrett remained in jail until he bonded out on February 13, 2015.

Green, Corley, and Barrett were indicted for attempted murder; however, the State
dropped Barrett's charges on August 24, 2015, after Corley and Green had both
made proffer agreements. Police arrested Gregg in connection with the shooting,
and Gregg admitted he fired the gun. In January 2016, a Charleston County grand
jury indicted Singleton for attempted murder and obstruction of justice.

1
 At trial, Barrett testified he was babysitting on the day of the shooting. Although
he knew of Singleton, Barrett stated he had no problems with him and did not
know why Singleton gave the police his name. Although Barrett knew Corley and
Green from middle school, he was not close with them.
2
    Patterson told police he thought Gregg could be the shooter.
Singleton moved to quash the obstruction of justice indictment, arguing his lies to
the police constituted misprision of a felony rather than obstruction of justice.
Singleton contended the State chose to indict him for obstruction of justice because
he could not be charged as both a primary actor in the attempted murder and with
misprision of a felony. Singleton further argued a common law obstruction of
justice charge was not applicable against a private citizen but rather required a
violation by "someone [who] takes an oath to administer justice." The circuit court
denied Singleton's motion to quash the indictment, and the case proceeded to trial.

At the close of the State's case, Singleton moved for a directed verdict on
obstruction of justice, arguing his false accusation of Barrett did not obstruct or
impede the administration of justice because "[t]he correct shooter pled guilty"
eventually, so he did not "prevent it." In making his directed verdict argument,
Singleton incorporated his pretrial arguments and renewed his motion to quash the
obstruction of justice indictment. The circuit court denied Singleton's motions.

The jury found Singleton not guilty of attempted murder but guilty of obstruction
of justice. The circuit court sentenced Singleton under the Youthful Offender Act
to a term of imprisonment not to exceed six years.

Standard of Review

"On appeal from the denial of a directed verdict, this Court views the evidence and
all reasonable inferences in the light most favorable to the State." State v. Bennett,
415 S.C. 232, 235, 781 S.E.2d 352, 353 (2016) (quoting State v. Butler, 407 S.C.
376, 381, 755 S.E.2d 457, 460 (2014)). "The Court's review is limited to
considering the existence or nonexistence of evidence, not its weight." Id. "If
there is any direct evidence or any substantial circumstantial evidence reasonably
tending to prove the guilt of the accused, the Court must find the case was properly
submitted to the jury." State v. Harris, 413 S.C. 454, 457, 776 S.E.2d 365, 366
(2015) (quoting State v. Brandt, 393 S.C. 526, 542, 713 S.E.2d 591, 599 (2011)).

Law and Analysis

Singleton argues the circuit court erred in denying his motion for a directed verdict
because the State failed to present direct evidence or substantial circumstantial
evidence to establish Singleton's actions hindered, prevented, impeded, or
otherwise obstructed the administration of justice. Further, Singleton asserts that
absent the obstruction of a judicial proceeding,3 "a private citizen's actions that
hinder law enforcement's initial investigation into a crime, without more, cannot
constitute obstruction of justice."

Relying on State v. Cogdell, 273 S.C. 563, 257 S.E.2d 748 (1979), Singleton
argued to the circuit court:

             [T]here must be an intentional failure to perform a duty
             which would constitute obstruction of justice. And I
             would argue that that duty is when someone takes an oath
             to administer justice, whether it is a lawyer, whether it's a
             judge, whether it's a magistrate, whether—it is someone
             who is a part of the administration of justice, a public
             official, appointed or elected. It, it—I would argue the
             constitution does not provide that there is a duty on the
             ordinary citizen to come forward when they are charged
             with a crime and give a truthful statement.

Codgell holds that "[a]t common law it is an offense to do any act which prevents,
obstructs, impedes, or hinders the administration of justice." Id. at 567, 257 S.E.2d
at 750 (citing 67 C.J.S. Obstructing Justice §§ 2-3). Although Codgell addressed
whether common law obstruction of justice had been statutorily preempted in the
case of a mayor's failure to report certain traffic violations (the court found no
preemption), it did not address the question of against whom an obstruction of
justice charge might properly lie.


3
  To the extent Singleton now argues that for a private individual to be properly
charged with obstruction of justice, the obstructive act must occur in the context of
a judicial proceeding, we find this argument unpreserved for appellate review. See
State v. Kennerly, 331 S.C. 442, 455, 503 S.E.2d 214, 221 (Ct. App. 2014) ("In
reviewing a denial of directed verdict, issues not raised to the trial court in support
of the directed verdict motion are not preserved for appellate review."); id. ("A
defendant cannot argue on appeal an issue in support of his directed verdict motion
when the issue was not presented to the trial court below."). However, we note
Singleton's false accusation resulted in Barrett's being jailed for two months on an
attempted murder indictment prior to his posting of bond. Thus, as a direct result
of Singleton's deliberate misidentification, Barrett was subjected to the imposition
of judicial proceedings.
Most South Carolina obstruction of justice cases have involved public officials;
however, this does not preclude a private citizen from being charged with the
offense. For example, in State v. Needs, our supreme court recognized the
existence of probable cause for an obstruction of justice charge brought against a
private citizen after she lied to police and at a pretrial hearing by providing a false
alibi for her boyfriend. 333 S.C. 134, 146, 508 S.E.2d 857, 863 (1998).

In that case, Needs appealed his convictions for burglary and murder, arguing the
trial court erred in denying his motions to dismiss his charges due to the State's
alleged intimidation of his alibi witness, Nancy Smith. Id. at 145, 508 S.E.2d at
862. Smith initially provided an alibi for Needs, telling police Needs was with her
on the night of his stepfather's murder, other than from 11:30 p.m. to 12:30 a.m.
Four months later, Smith admitted to police that she lied in her initial statement
and claimed Needs had confessed his involvement in the murder. Smith changed
her statement again some nine months later, in May 1994,

             giving police a similar statement which implicated
             [Needs], but insisting [Needs] had couched his entire
             story in "hypothetical" terms. The State called the case
             for trial in June 1994. At a pretrial hearing, Ms. Smith
             recanted her statements about [Needs's] confession to her
             and testified [he] was with her when his stepfather was
             murdered. She also produced a diary describing that
             evening with [Needs].

             Ms. Smith testified against [Needs] as described above at
             the September 1995 trial. On cross examination, she
             admitted her testimony directly conflicted with the
             testimony she gave at the June 1994 pretrial hearing. The
             diary she testified about at the pretrial hearing was a fake,
             created at [Need's] suggestion . . . . In short, Ms. Smith
             was first a potential witness for [Needs], then a potential
             witness for the State, then a potential witness for [Needs],
             and—finally—an actual witness for the State at trial.

Id. at 141–42, 508 S.E.2d at 860–61 (footnote omitted).

After Smith testified at the June 1994 pretrial hearing, a grand jury indicted her on
charges of obstruction of justice, accessory after the fact, and misprision of a
felony. Id. at 144, 508 S.E.2d at 862. Smith eventually pled guilty to misprision
of a felony, and the State dismissed Smith's remaining indictments. Id. Our
supreme court rejected Needs's arguments that due to the State's efforts to
intimidate Smith, the trial court erred in either failing to dismiss Needs's
indictments or refusing to suppress Smith's testimony against him. Id. at 145, 508
S.E.2d at 862. In affirming Needs's convictions, the supreme court explained, "the
evidence showed that Ms. Smith had concealed information and lied to
investigators to protect appellant, facts she ultimately admitted at trial. The
prosecutor had probable cause to believe Ms. Smith had committed one or more of
the indicted crimes, and he did not commit misconduct by pursuing the charges."
Id. at 146, 508 S.E.2d at 863. See also State v. Samuel, 422 S.C. 596, 608 & n.8,
813 S.E.2d 487, 494 & n.8 (2018) (Kittredge, J., dissenting) (emphasizing the
importance of trial court discretion in the analysis of a criminal defendant's right to
proceed pro se and noting that although the charge was nolle prossed after his
murder conviction, Samuel "was also charged with obstruction of justice for
repeatedly giving false statements to police in which he identified an uninvolved
person as the shooter; for snatching one of his written statements from an
investigator's hand and ripping it up; and for lying to police when he claimed to
have thrown a gun involved in the murder into a nearby pond—a lie that caused
three separate law enforcement agencies, including a dive team from Lexington
County, to expend time and resources over several days searching the pond for a
non-existent gun" (footnotes omitted)).

Similarly, Singleton knowingly and intentionally lied to law enforcement to
prevent Gregg's arrest. See Cogdell, 273 S.C. at 567, 257 S.E.2d at 750 ("At
common law it is an offense to do any act which prevents, obstructs, impedes, or
hinders the administration of justice." (emphasis added)). However, Singleton did
more than simply lie to law enforcement—he intentionally misidentified someone
he knew to be innocent and caused that person to be jailed and indicted. Although
Singleton knew first-hand that Gregg shot Victim—because he was driving the car
from which Gregg fired the shots—he falsely named Barrett as the shooter.
During his police interview, Singleton provided Barrett's name and physical
description; he later signed a picture of Barrett, on which he wrote "shot fired from
my car."

Based solely on Singleton's interview, the police arrested Barrett on December 19,
2014; Barrett stayed in jail for two months and was indicted for attempted murder.
After being subjected to eight months of legal proceedings for a crime he did not
commit, Barrett's charges were dropped. Although the police eventually arrested
Gregg, Singleton's actions in lying to the police about Gregg and falsely accusing
Barrett impeded and delayed the administration of justice. See State v. Love, 275
S.C. 55, 62, 271 S.E.2d 110, 113 (1980) ("Success in the effort to obstruct justice
is not necessary to constitute the offense; it is sufficient if some act is done in
furtherance of the endeavor."); Hinder, Black's Law Dictionary (10 ed. 2014)
(defining "hinder" as "to slow or make difficult . . . to impede, delay, or prevent").

Viewing this evidence in the light most favorable to the State, we find evidence
existed to reasonably prove Singleton's lies obstructed the administration of justice
by temporarily preventing Gregg's arrest, hindering the police's investigation of
Patterson's attempted murder, and causing Barrett to be indicted and jailed for an
attempted murder with which he had no involvement. See Harris, 413 S.C. at 457,
776 S.E.2d at 366 ("If there is any direct evidence or any substantial circumstantial
evidence reasonably tending to prove the guilt of the accused, the Court must find
the case was properly submitted to the jury."). Therefore, the circuit court did not
err in refusing to direct a verdict in Singleton's favor on the obstruction of justice
charge.4

Conclusion

Based on the foregoing, Singleton's conviction is

AFFIRMED.

KONDUROS and HILL, JJ., concur.




4
 We recognize Singleton's concern that a broad definition of obstruction of justice
could lead to potential abuse. However, in light of Singleton's conduct in this case,
which led to the indictment and two-month detention of an innocent person, this is
not such an instance.